CLIFFORD, Circuit Justice.
Widely different views are entertained by the parties, as to what occurred throughout the whole period which elapsed from the time the two vessels were seen by each other, to the time the collision took place. On the part of the libel-lants, it is insisted that their schooner was to the leeward of the schooner of the claimants, and that she was proceeding on her voyage, close-hauled on the wind; that those in charge of her first saw the schooner of the claimants a point or a point and a half on her starboard bow; that the vessels were, at that time, a mile apart; that both vessels kept their course until they approached within about one hundred and fifty feet of each oth*1130er, when those in charge of the libellants’ schooner perceived that the schooner of the claimants had changed her course, and was coming down upon their vessel; that it then being impossible for the vessel of the libel-lants to get to the windward of the vessel of the claimants, those in charge of the libel-lants’ vessel put the wheel hard up, as the only thing which they could do with any hope of avoiding a collision, but that the precaution was unsuccessful, as the vessel of the claimants-also changed her course, and she fell off at the same time. Several of those statements are denied by the claimants, as for example, they insist that the vessel of the libel-lants was to the windward of their vessel when their lookout descried the red light of the libellants’ schooner nearly a mile ahead, and that the master immediately gave the order to keep the vessel off a little, and that the order was obeyed.
[On appeal to the supreme court the decree of this court was affirmed. 20 Wall. (87 U. S.) 385.]
Assuming that the schooner of the libellants was to the windward, the order was a proper one, as it gave the approaching vessel a wider berth, and it cannot be doubted, if the vessel of the claimants was to the leeward, that the collision would have been avoided if the vessel of the libellants had not changed her course; but the claimants allege that she kept ■her course until the two vessels were within a hundred and fifty feet of each other, when she suddenly ported her helm and fell off to leeward. Each party claims to have been to the leeward, and charges that the other was so far to the windward that if there had been no change of course the two vessels would have passed each other in safety, and no doubt is entertained that both parties are right in supposing that the collision would have been avoided if no change had been made by either after the execution of the first order given- by the master of the claimants’ vessel.
Where two sailing ships are -meeting end on, or nearly end on, so as to involve risk of collision, the helms of both should be put to port, so that each may pass on the port side of the other. Such is the general rule as established by the act of congress, and the decisions of the supreme court; but in obeying and construing that rule, as well as several otilers, due regard must be had to all dangers of navigation, and to any special circumstances which may exist in any particular case, rendering a departure from the rule necessary in order to avoid immediate danger. Attempt is made to bring the case within those exceptional principles, but the evidence, taken as a whole, disproves every such theory, and shows that the vessel of the libellants was to the windward of the vessel of the claimants, and that the conclusion of the district court was correct. Concurring as I do with the district judge, both in his conclusion and in the reasons assigned in its support, it does not seem necessary- to analyze the testimony, or to enter more fully into a discussion of the subject. Decree affirmed, with costs.